INTERCREDITOR AND SUBORDINATION AGREEMENT
 
This Subordination Agreement (“Agreement”) dated as of April 21, 2006, is
entered into by and among the holders of secured convertible notes of the
Company listed on Schedule A hereto (collectively, “Subordinated Creditors”),
WinWin Gaming, Inc., a Delaware corporation (the “Company”), and Solidus
Networks, Inc., a Delaware corporation (“Senior Creditor”).
 
Recitals
 
A. Company and Senior Creditor have entered into that certain Amended and
Restated Secured Promissory Note dated as of January 17, 2006, as amended on
April ___, 2006 (the “Senior Note”) pursuant to which Senior Creditor has agreed
to extend and make available to Company certain advances of money upon the terms
and conditions set forth in the Senior Note and the other loan documents related
to the Senior Note. In addition, Company has issued to Senior Creditor that
certain Security Agreement (the “Senior Security Agreement”) dated as of
September 30, 2005, as amended on April ___, 2006 under the Senior Note, (the
Senior Note, the Senior Security Agreement, all as amended, modified or
supplemented from time to time, including amendments, modifications, supplements
and restatements thereof giving effect to increases, renewals, extensions,
refundings, deferrals, restructurings, replacements or refinancings of, or
additions to, the arrangements provided in such agreements or instruments
(whether provided by the original Senior Creditor under such agreements, by
successors or assigns or by Refinancing Senior Lenders (as defined in Section 15
hereof)), together with all instruments and documents executed in connection
therewith, are referred to herein as the “Senior Creditor Documents”).
 
B. Company has issued to Subordinated Creditors a Secured Convertible Promissory
Note dated April __, 2006 in the aggregate principal amount of up to $2,000,000,
a copy of which is attached hereto as Exhibit A (the “Subordinated Note”) and as
purchased by the Subordinated Creditors as set forth on Schedule A hereto,
evidencing a certain loan made by Subordinated Creditors to Company. The
Subordinated Note is secured by a Security Agreement (the “Subordinated Security
Agreement”) among Subordinated Creditors and Company (Subordinated Note,
Subordinated Security Agreement, all as amended, modified or supplemented from
time to time, including amendments, modifications, supplements and restatements
thereof giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such agreements or instruments, together with all
instruments and documents executed in connection therewith, are referred to
herein as the “Subordinated Creditors Documents”).
 
C. Senior Creditor requires that Subordinated Creditors subordinate, and
Subordinated Creditors has agreed to subordinate, the repayment of the
Subordinated Debt (as defined below) and Subordinated Creditors’s rights and
remedies relating thereto under the Subordinated Creditors Documents to the
payment and performance in full of the Senior Debt (as defined below) and Senior
Creditor’s rights and remedies relating thereto under the Senior Creditor
Documents.
 
D. Senior Creditor requires that Subordinated Creditors subordinate, and
Subordinated Creditors has agreed to subordinate, the security interest and lien
of Subordinated Creditors in and to the Collateral (as defined in the
Subordinated Security Agreement and referred to herein as “Collateral”) to the
security interest and lien of Senior Creditor in the Collateral, and to Senior
Creditor’s rights and remedies as a secured party related thereto.
 

--------------------------------------------------------------------------------


E. Senior Creditor and Subordinated Creditors desire to set forth their
respective rights with respect to the obligations, liabilities and indebtedness
now or hereafter owing to each of them by Company.
 
Agreement
 
Now, Therefore, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, each of Company, Senior
Creditor and Subordinated Creditors hereby agree as follows:
 
1.  Definitions. Unless otherwise defined herein, the following terms shall have
the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):
 
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended, as codified
under the Title 11 of the United States Code, and the Bankruptcy Rules
promulgated thereunder, as the same may be in effect from time to time.
 
“Senior Debt” means (i) all indebtedness and other obligations of Company in
favor of Senior Creditor under the Senior Creditor Documents, including without
limitation, the principal amount of all indebtedness outstanding from time to
time under the Senior Creditor Documents, provided that, for all purposes of
this Agreement, the aggregate principal amount of all indebtedness outstanding
from time to time under the Senior Creditor Documents shall be deemed not to
exceed the aggregate principal amount of such indebtedness outstanding on the
date of this Agreement , and (ii) all amounts due or to become due relating to
the foregoing, including, without limitation, all interest, facility,
commitment, prepayment and other fees, commissions, fees and costs of
enforcement, amounts reimbursable and other liabilities (including interest,
fees, professional fees and costs which would become due but for the operation
of the Bankruptcy Code).
 
“Subordinated Debt” means (i) all indebtedness and other obligations of Company
in favor of Subordinated Creditors under the Subordinated Creditors Documents
and (ii) all amounts due or to become due relating to the foregoing, including,
without limitation, all interest, facility, commitment, prepayment and other
fees, commissions, fees and costs of enforcement, amounts reimbursable and other
liabilities (including interest, fees, professional fees and costs which would
become due but for the operation of the Bankruptcy Code).
 
2.  Subordination; Subrogation.
 
(a)  Payment Subordination. On the terms and conditions set forth below, the
payment and performance of the Subordinated Debt, and Subordinated Creditors’s
right to receipt thereof, is and shall be expressly subordinate and junior in
time and right of payment to the prior indefeasible payment and performance in
full of the Senior Debt. Each reference in this Agreement to “payment and
performance in full,” “paid and performed in full” or words to similar effect
shall not be deemed to have occurred until (i) the termination of all
commitments to extend credit that would constitute Senior Debt, (ii) the payment
and performance in full in cash or by other means acceptable to the Senior
Creditor of all Senior Debt, including without limitation principal, interest,
fees, costs (including without limitation post-petition interest, fees and costs
even if such interest, fees and costs are not an allowed claim enforceable
against Company in a bankruptcy case under applicable law, but excluding
unasserted contingent obligations) and premium, (if any) and (iii) more than 90
days shall have expired after all payments described in the foregoing clause
(ii) shall have been made. Subject to and except as set forth in Sections 3, 4
and 6 below, Subordinated Creditors will not ask, demand, sue for, take or
receive from Company, by setoff, banker’s lien or in any other manner, the whole
or any part of any monies which may now or hereafter be owing by Company, or any
successor or assign of Company, including, without limitation, any receiver or
trustee (the term “Company” for all purposes herein shall include any such
successor or assign of Company) to Subordinated Creditors on account of the
Subordinated Debt, unless and until all Senior Debt, existing or hereafter
arising, shall have been paid and performed in full.
 
-2-

--------------------------------------------------------------------------------


(b)  Subrogation. If cash or other property otherwise payable or deliverable to
Subordinated Creditors shall have been applied pursuant to this Agreement to the
payment of the Senior Debt, and if the Senior Debt shall have been paid and
performed in full, then and in such case, Subordinated Creditors shall be
subrogated to any rights of Senior Creditor to receive further payments or
distributions applicable to the Senior Debt until the Subordinated Debt shall
have been paid in full. No such payments or distributions received by
Subordinated Creditors by reason of such subrogation, of cash or other property
which would otherwise be paid or distributed to Senior Creditor, shall, as
between Company and its creditors other than Senior Creditor, on the one hand,
and Subordinated Creditors on the other hand, be deemed to be a payment by
Company on account of the Subordinated Debt.
 
(c)  Lien Subordination. The security interest and liens granted to Senior
Creditor by Company for the purpose of securing the Senior Debt, including
without limitation, the Collateral, whether or not perfected, or any other lien
now or hereafter held by Senior Creditor for the purpose of securing the Senior
Debt are and shall remain senior to any security interest now or hereafter
granted to Subordinated Creditors by Company for the purpose of securing the
Subordinated Debt and any other lien now or hereafter held by Subordinated
Creditors, including a judgment lien, for the purpose of securing the
Subordinated Debt. The foregoing allocation of priorities shall govern the
relationship of the parties with respect to such security interest and liens
irrespective of the time or order of attachment or perfection of any of such
security interest and liens, the time or order of filing of financing
statements, the acquisition of purchase money or other liens, the time of giving
or failure to give notice of the acquisition or expected acquisition of purchase
money or other liens, the rules for determining priority under any law or rule
governing relative priorities of the parties hereto, the fact that any such
liens in favor of Senior Creditor with respect to any collateral are (i)
subordinated to any lien securing any obligation of Company other than the
Subordinated Debt or (ii) otherwise subordinated, voided, avoided, invalidated
or lapsed, or any other circumstances whatsoever. For the purposes of the
foregoing allocation of priorities, any claim of a right of set-off shall be
treated in all respects as a security interest, and no claimed right of set-off
shall be asserted by Subordinated Creditors to defeat or diminish the rights or
priorities of the lien of Senior Creditor provided for herein.
 
-3-

--------------------------------------------------------------------------------


3.  Permitted Payments; Payment Blockage.
 
(a)  All principal amounts owed under the Senior Creditor Documents shall remain
senior in all respects and be paid in full prior to any payments being made
under the Junior Creditor Documents. Notwithstanding anything to the contrary
contained in Section 2, above, but subject expressly to Section 3(b), below,
Company shall be permitted to make, and Subordinated Creditors shall be
permitted to accept or receive all regularly scheduled payments (interest and
principal) which shall become due and owing under the Subordinated Creditors
Notes when and as such amounts shall become due and payable in accordance with
the terms thereof. The payments permitted to be made by Company under this
Section 3(a) shall herein be collectively referred to as the “Permitted
Payments.”
 
(b)  Notwithstanding anything to the contrary contained in this Section 3 or
elsewhere in this Agreement, Subordinated Creditors shall not, after delivery to
Subordinated Creditors of written notice from Senior Creditor stating that an
event of default (“Event of Default”) (or an event which with notice or lapse of
time or both would become an Event of Default) under the Senior Creditor
Documents has occurred and is continuing (a “Default Notice”), accept or receive
any payment of any kind, including any Permitted Payment, of or on account of
the Subordinated Debt, except for Reorganization Subordinated Securities in
connection with any Insolvency or Liquidation Proceeding, unless and until all
amounts payable which gave rise to any Event of Default (or an event which with
notice or lapse of time or both would become an Event of Default) arising from a
failure to pay shall have been fully and finally paid in cash, or any other
Event of Default (or an event which with notice or lapse of time or both would
become an Event of Default) shall have been timely cured or waived. After
expiration of the period described in the preceding sentence, Subordinated
Creditors shall be entitled to receive all Permitted Payments not previously
paid.
 
4.  Enforcement Rights and Standstill. Notwithstanding anything herein or in the
Subordinated Creditors Documents to the contrary, Subordinated Creditors may not
accelerate the maturity of any Subordinated Debt or initiate or pursue any other
remedies otherwise available to them, other than as permitted in Section 3,
including, without limitation, any enforcement remedy against any security for
the Subordinated Debt, until the earlier of: (x) the date on which the Senior
Debt shall have been fully and finally paid or satisfied or (y) the passage of
one hundred and eighty (180) days following delivery of notice of an Event of
Default under the Senior Creditor Documents to Subordinated Creditors (such
180-day period being called the “Standstill Period”), provided, however that:
 
(a)  the Standstill Period will not apply to Subordinated Creditors for more
than an aggregate of 180 days within any period of 360 consecutive days;
 
-4-

--------------------------------------------------------------------------------


(b)  no such Event of Default existing on the date any notice is given pursuant
to this Section 4 shall, unless the same shall have ceased to exist for a period
of at least 90 consecutive days, be used as a basis for any subsequent such
notice;
 
(c)  no more than one (1) such notice may be given in any 360 day period; and
 
(d)  the Subordinated Debt shall continue to accrue interest, it being agreed
that accrual of interest shall at all times be permitted under this Agreement
(but nothing herein constitutes an agreement or assurance by Senior Creditor for
the benefit or reliance by Subordinated Creditors that such interest accrual
will be permitted or enforceable under applicable law).
 
(e)  The Standstill Period will end on the earliest of:
 
(i) the expiration of the 180-day period described above;
 
(ii) the date of any acceleration of any Senior Debt, provided, however, that if
any such acceleration of the Senior Debt is rescinded, the applicable Standstill
Period shall be deemed reinstated solely for the remaining portion of the
original Standstill Period and any related acceleration of the Subordinated Debt
shall be similarly rescinded;
 
(iii) the commencement of any Insolvency or Liquidation Proceeding;
 
(iv) the date of any initiation of any judicial proceeding or action against
Company by Senior Creditor to collect any portion of the Senior Debt;
 
(v) the institution of any foreclosure proceeding with respect to the
Collateral, or the date that a substantial portion of the assets of Company are
offered for sale, sold or otherwise disposed of outside of the ordinary course
of business by or at the direction of Senior Creditor;
 
(vi) the date of any realization by Senior Creditor on a substantial portion of
the Collateral pursuant to or in lieu of its exercise of rights under the Senior
Credit Documents; and
 
(vii) the date on which any holder of any other indebtedness which is
contractually subordinated to the Senior Debt is permitted to exercise remedies
either pursuant to the terms of such contractual subordination or by virtue of
any waiver or consent granted by Senior Creditor.
 
5.  Payment in Trust for Senior Creditor; Specific Performance; Prohibition
Against Contesting Liens.
 
(a)  Any payments or distribution of assets of Company of any kind or character,
whether in cash or property, received by Subordinated Creditors on account of
the Subordinated Debt or any proceeds of the Collateral (whether or not
identifiable) or proceeds of proceeds thereof, other than as permitted in
Section 3, shall be held by Subordinated Creditors in trust for the benefit of
Senior Creditor, and shall be delivered to Senior Creditor in kind, immediately
upon receipt by Subordinated Creditors, for application to the Senior Debt until
all such Senior Debt is paid and performed in full.
 
-5-

--------------------------------------------------------------------------------


(b)  If Subordinated Creditors, in violation of this Agreement, commence or
participate in any enforcement action against Company or the Collateral without
the prior written consent of Senior Creditor, Senior Creditor may interpose as a
defense or dilatory plea the making of this Agreement and may intervene and
interpose such defense or plea in its name or in the name of Company. Should
Subordinated Creditors, in violation of this Agreement, in any way take, or
attempt to or threaten to take any action with respect to any Collateral in
violation of this Agreement (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to the Subordinated Creditors
Documents in violation of this Agreement), or fail to take any action required
by this Agreement, Senior Creditor (in its own name or in the name of Company)
may obtain relief against Subordinated Creditors by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by Subordinated Creditors that (i) Senior Creditor’s damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) Subordinated Creditors waives any defense that Company or Senior Creditor
cannot demonstrate damage and/or be made whole by the awarding of damages.
 
(c)  Subordinated Creditors agrees that they shall not, and hereby waives any
right to, contest, or support any other person in contesting, in any proceeding
(including, without limitation, any Insolvency or Liquidation Proceeding), the
priority, validity or enforceability of any lien securing the Senior Debt.
 
6.  Dissolution, Liquidation or Reorganization of Company.
 
(a)  The following terms shall have the following meanings for all purposes of
this Agreement:
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to Company as debtor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to Company as debtor or with respect to
any substantial part of its assets, (c) any liquidation, dissolution,
reorganization or winding up of Company whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of
Company.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Reorganization Subordinated Securities” means (i) equity securities or (ii) any
notes or other securities issued in substitution of all or any portion of the
Subordinated Debt that are subordinated in right of payment and lien priority to
the Senior Debt (or any notes or other securities issued in substitution of all
or any portion of the Senior Debt) at least to the same extent that the
Subordinated Debt is subordinated to the Senior Debt pursuant to the terms of
this Agreement, and which securities have maturities and other terms no less
advantageous to Company and Senior Creditor than the terms contained in the
Subordinated Debt Documents.
 
-6-

--------------------------------------------------------------------------------


(b)  Upon the distribution of any of Company’s assets, whether by reason of
sale, reorganization, liquidation, dissolution, arrangement, bankruptcy,
receivership, assignment for the benefit of creditors, foreclosure or otherwise,
Senior Creditor shall be entitled to receive payment and performance in full of
the Senior Debt prior to the payment of all or any part of the Subordinated
Debt.
 
(c)  In connection with any Insolvency or Liquidation Proceeding, until the
Senior Debt has been paid (or otherwise satisfied) and performed in full,
Subordinated Creditors agree that (a) if Senior Creditor shall desire to permit
the use of cash collateral, Subordinated Creditors will not raise any objection
to and will not contest (or support any person in objecting to or contesting)
such use of cash collateral, (b) Subordinated Creditors will not raise any
objection to and will not contest (or support any person in objecting to or
contesting) (u) any sale or disposition of any assets of Company that is
supported by Senior Creditor, and Subordinated Creditors will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
supported by Senior Creditor and to have released its liens, if any, in such
assets upon the consummation of such sale, (v) any debtor in possession
financing approved by Senior Creditor, (w) any request by Senior Creditor for
adequate protection, (x) any objection by Senior Creditor to any motion, relief,
action or proceeding based on Senior Creditor claiming a lack of adequate
protection, (y) the payment of interest, fees, expenses or other amounts to
Senior Creditor under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by Senior Creditor, provided, however, that the foregoing shall
not prohibit Subordinated Creditors from seeking adequate protection as provided
in Section 6(d), below, and (c) Subordinated Creditors shall not seek to provide
any debtor in possession financing without the prior written consent of Senior
Creditor. Until the Senior Debt has been paid (or otherwise satisfied) and
performed in full, each Subordinated Creditor agrees that it shall not seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of Senior Creditor.
 
(d)  Notwithstanding anything to the contrary in the foregoing, in any
Insolvency or Liquidation Proceeding, (x) Subordinated Creditors may seek,
support, accept or retain adequate protection (A) only if Senior Creditor is
granted adequate protection that includes replacement liens on additional
collateral and superpriority claims and (B)(1) solely in the form of a
replacement lien on such additional collateral, subordinated to the liens in
favor of Senior Creditor on the same basis as the other liens in favor of
Subordinated Creditors are so subordinated to the liens securing the Senior Debt
under this Agreement and (2) solely to the extent that the Collateral pledged or
secured by the Subordinated Creditors Documents has been diminished in
connection with such Insolvency or Liquidation Proceeding, superpriority claims
subordinated to the Senior Debt and all claims granted to Senior Creditor in the
manner and on the terms set forth herein, and (y) in the event Subordinated
Creditors receives adequate protection, including in the form of additional
collateral, then Subordinated Creditors agrees that any lien on any additional
collateral securing the Subordinated Debt shall be subordinated to the liens on
such collateral securing the Senior Debt and any debtor in possession financing
provided by Senior Creditor and any other liens granted to Senior Creditor as
adequate protection, with such subordination to be on the same terms that the
other liens securing the Subordinated Debt are subordinated to the Senior Debt
under this Agreement. Subject to the foregoing, Senior Creditor agrees that it
shall not object, contest or support any other person objecting to or
contesting, in each case, unless it has not received adequate protection in
respect of the Senior Debt, (i) any request by Subordinated Creditors for
adequate protection permitted by this Agreement or (ii) any objection by
Subordinated Creditors which Subordinated Creditors is not prohibited from
making under this Agreement to any motion, relief, action or proceeding based on
a claim or a lack of adequate protection or (iii) the payment of interest, fees,
expenses or other amounts to Subordinated Creditors under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise.  
 
-7-

--------------------------------------------------------------------------------


(e)  Notwithstanding anything to the contrary in this Section 6, in any
Insolvency or Liquidation Proceeding, Subordinated Creditors may (a) file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of Subordinated Creditors,
including any claims secured by the Collateral, if any, in each case in
accordance with the terms of this Agreement (it being agreed nothing in the
foregoing permits Subordinated Creditors to file any pleadings adverse to Senior
Creditor), (b) file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to the Subordinated Debt and the Collateral, or
propose debtor in possession financing if debtor in possession financing is not
then being proposed by Senior Creditor, and (c) cash bid at any Section 363
hearing or with respect to any other Collateral disposition. Notwithstanding
clause (b) above, in the event Subordinated Creditors has not filed a proof of
claim prior to the tenth (10th) business day prior to the date claims may last
be filed in any such Insolvency or Liquidation Proceeding, Senior Creditor may
file such proof of claim on behalf of Subordinated Creditors and is hereby
authorized to do so.
 
(f)  Subordinated Creditors acknowledges and agrees that (a) the grants of liens
pursuant to the Senior Creditor Documents and the Subordinated Creditors
Documents constitute two separate and distinct grants of liens and (b) because
of, among other things, their differing rights in the Collateral, the claims of
Subordinated Creditors are fundamentally different from the claims of Senior
Creditor and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of Senior Creditor and Subordinated
Creditors in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then Subordinated
Creditors hereby acknowledge and agree that all distributions shall be made as
if there were separate classes of senior and junior secured claims against
Company in respect of the Collateral with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by Subordinated Creditors), Senior Creditor shall be
entitled to receive, in addition to amounts distributed to it in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest before any distribution is made in respect of the
claims held by Subordinated Creditors, with each Subordinated Creditor hereby
acknowledging and agreeing to turn over to Senior Creditor amounts otherwise
received or receivable by it to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the claim or
recovery of such Subordinated Creditor.
 
-8-

--------------------------------------------------------------------------------


(g)  Except as contemplated in Section 6(d) above with respect to Subordinated
Creditors seeking adequate protection, nothing contained herein shall prohibit
or in any way limit Senior Creditor from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by Subordinated
Creditors.
 
(h)  To the extent that Subordinated Creditors has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Collateral, Subordinated Creditors agrees not to assert any of such rights
without the prior written consent of Senior Creditor; provided that if requested
by Senior Creditor, Subordinated Creditors shall timely exercise such rights in
the manner requested by Senior Creditor, including any rights to payments in
respect of such rights.
 
(i)  This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to Company shall include Company as
a debtor in possession and any receiver or trustee for Company in any Insolvency
or Liquidation Proceeding.
 
7.  Negative Covenants of Subordinated Creditors. Except as expressly permitted
by Section 4 above, Subordinated Creditors covenants and agrees that it shall
not, until the Senior Debt shall have been paid and performed in full, directly
or indirectly:
 
(a)  take any action with respect to the Collateral, whether by judicial or
non-judicial foreclosure, notification to Company’s account debtors, setoff or
otherwise;
 
(b)  exercise or enforce any right of acceleration, demand or set off against
Company or the assets or property of Company;
 
(c)  make any claim or commence or initiate any action, lawsuit, case or
proceedings against Company or join together with any creditor in any action,
lawsuit, case or proceeding against Company;
 
(d)  ask for, demand, take, accept, receive or take any action to obtain, any
security interest or lien on the assets or property of Company or exercise any
right of foreclosure or any right or remedy with respect to Company or the
assets or property of Company;
 
(e)  contact any account debtors of Company or otherwise seek payment from any
obligor on any Collateral;
 
-9-

--------------------------------------------------------------------------------


(f)  direct Senior Creditor to exercise any right, remedy or power with respect
to any Collateral or pursuant to the Senior Creditor Documents; or
 
(g)  object to, impede, interfere with or attempt to restrict or restrain any
foreclosure or other exercise by Senior Creditor of any right, remedy or power
with respect to any Collateral or pursuant to the Senior Creditor Documents or
to the timing or manner in which any such right is exercised or not exercised
(or, to the extent it may have any such right, whether as a junior lien creditor
or otherwise, Subordinated Creditors hereby irrevocably waives such right).
 
8.  Amendment of Senior Debt.
 
(a)  Each Subordinated Creditor hereby waives any rights it may have to claim
that the enforceability of this Agreement may be affected by any subsequent
modification, release, extension, or other change, material or otherwise, in the
Senior Debt, other than (i) an increase in the interest rate of the Senior Debt
to an amount greater than the interest rate payable pursuant to the Subordinated
Note and (ii) an increase in the principal amount or the Senior Debt.
 
(b)  Senior Creditor may at any time, in Senior Creditor’s discretion and
without notice to or the consent of Subordinated Creditors, renew or extend the
time of payment of any portion of the Senior Debt, amend or modify the Senior
Creditor Documents, or waive or release any collateral which may be held
therefor, and Senior Creditor may otherwise enter into such agreements with
Company as Senior Creditor may deem desirable without notice to or further
assent from Subordinated Creditors and without in any way affecting Senior
Creditor’s rights hereunder. In no event shall the Senior Creditor amend the
Senior Creditor Documents to (i) increase the interest rate of the Senior Debt
to an amount greater than the interest rate payable pursuant to the Subordinated
Note or (ii) increase the principal amount of the Senior Debt.
 
9.  Representations, Warranties and Affirmative Covenants of Subordinated
Creditors. Each Subordinated Creditor, severally and not jointly, represents,
covenants and agrees that it:
 
(a)  is the sole owner and holder of the Subordinated Debt listed opposite its
name on Schedule A hereto and that it has not sold or assigned any interest
therein;
 
(b)  has not granted any prior subordinations with respect to the Subordinated
Debt;
 
(c)  does not have a security interest or lien on any property or assets of
Company other than as set forth in the Subordinated Creditor Documents, other
than any indirect security interest or lien arising solely from such
Subordinated Creditor’s ownership of equity securities of Senior Creditor ;
 
(d)  will not, at any time while this Agreement is in effect, sell, transfer,
pledge, assign, hypothecate or otherwise dispose of any or all of the
Subordinated Debt to any entity other than one that has agreed in a writing to
become bound to this Agreement and to succeed to the rights and to be bound by
all of the obligations of Subordinated Creditors hereunder;
 
-10-

--------------------------------------------------------------------------------


(e)  will allow the Company to place a legend on the Subordinated Creditor
Documents to state that the Subordinated Debt is subordinate to the Senior Debt
and is subject to the terms and conditions of this Agreement;
 
(f)  will give Senior Creditor prompt (and in no event later than 10 days after
Subordinated Creditors shall become aware thereof) notice of any written notice
of any event of default delivered to Company under the Subordinated Creditors
Documents;
 
(g)  will not modify, amend, alter, change, substitute or extend any of the
terms or provisions of the Subordinated Debt or any of the Subordinated
Creditors Documents without the prior written consent of Senior Creditor;
 
(h)  will, at the request of Senior Creditor, release any lien and security
interest it has on any of the Collateral to the extent necessary to facilitate a
transfer or sale of the Collateral pursuant to the Senior Creditor’s exercise of
remedies after an Event of Default under the Senior Creditor Documents, so long
as the proceeds thereof are applied against the Senior Debt and any excess is
paid to Subordinated Creditors to be applied against the Subordinated Debt;
 
(i)  will execute and deliver such additional instruments and documents and take
such additional actions as Senior Creditor may reasonably request in order to
carry out and evidence the terms of this Agreement;
 
(j)  will not take or cause to be taken any action, the purpose or effect of
which is to make any lien in respect of any of the Collateral pari passu with or
senior to, or to give Subordinated Creditors any preference or priority relative
to, the liens in favor of Senior Creditor with respect to the Collateral; and
 
(k)  will not, except with the written approval of Senior Creditor, acquire or
hold any lien on any assets of Company securing the Subordinated Debt except to
the extent Senior Creditor has been granted and holds a perfected security
interest in such assets with priority in right of time of perfection and subject
to the subordination and other terms provided in this Agreement.
 
10.  Waiver of Marshaling. Subordinated Creditors irrevocably waives any right
to compel Senior Creditor to marshal assets of Company, whether such rights
arise under California Civil Code §§2899 and 3433 or otherwise.
 
11.  Term. The subordinations and agreements set forth herein shall remain in
full force and effect until Senior Creditor advises Subordinated Creditors that
Company has paid and performed, or satisfied in full, the Senior Debt and Senior
Creditor has terminated its security interests in and to the Collateral. The
rights and obligations of Subordinated Creditors and Senior Creditor hereunder
shall not be affected by any act or failure to act by Company (regardless of any
knowledge Senior Creditor may have thereof) or the bankruptcy or insolvency of
Company and shall be effective regardless of whether either Senior Creditor or
Subordinated Creditors in the future seeks to rescind, amend, terminate or
reform by litigation or otherwise their respective agreements with Company.
 
-11-

--------------------------------------------------------------------------------


12.  Preference and Reinstatement. If Company makes a payment to Senior Creditor
and if Senior Creditor is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of Company any amount
of such payment as a preference (a “Recovery”), then the claims of Senior
Creditor shall be revived to the extent of such Recovery and continue in full
force and effect as Senor Debt entitled to the benefits of this Agreement, as if
such payment had not been received by Senior Creditor. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
 
13.  The Collateral.
 
(a)  Subject to applicable law, except as otherwise expressly provided for
herein, until the Senior Debt is paid and performed in full, Senior Creditor
shall be entitled to deal with the Collateral in accordance with the terms of
the Senior Creditor Documents as if the liens of Subordinated Creditors did not
exist. The rights of Subordinated Creditors with respect to the Collateral shall
at all times be subject to the terms of this Agreement.
 
(b)  Senior Creditor shall have no obligation whatsoever to Subordinated
Creditors to assure that the Collateral is genuine or owned by Company or to
preserve the rights or benefits of any person or entity. Senior Creditor shall
not be under any obligation to Subordinated Creditors to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, the Senior Creditor Documents or the Subordinated Creditors
Documents, or to inspect the properties, books or records of Company or any of
its subsidiaries.
 
(c)  Senior Creditor shall not have any fiduciary relationship in respect of
Subordinated Creditors. Subordinated Creditors shall not have a fiduciary
relationship in respect of Senior Creditor. Senior Creditor makes no
representations as to the value or condition of the Collateral or any part
thereof, as to the title of Company to the Collateral, as to the security
afforded by this Agreement or any other document relating to the Collateral or,
as to the validity, execution, enforceability, legality or sufficiency of this
Agreement or any other document relating to the Collateral, and Senior Creditor
shall incur no liability or responsibility in respect of any such matters. 
Senior Creditor shall not be responsible for insuring the Collateral, for the
payment of taxes, charges, assessments or liens upon the Collateral or otherwise
as to the maintenance of the Collateral.  Senior Creditor shall have no duty to
Company or to the holders of any of the Subordinated Debt, as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of Senior Creditor or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.
 
(d)  Upon the payment and performance in full of the Senior Debt, Senior
Creditor shall deliver to Subordinated Creditors the Collateral held or received
by it, together with any necessary endorsement and any other proceeds of
Collateral held by it. Senior Creditor further agrees, upon payment and
performance in full of the Senior Debt, to take all other action reasonably
requested by Subordinated Creditors in connection with Subordinated Creditors
obtaining a first priority perfected security interest in the Collateral or as a
court of competent jurisdiction may otherwise direct.
 
-12-

--------------------------------------------------------------------------------


(e)  Senior Creditor and Subordinated Creditors shall each be entitled to rely
upon any certificate, notice, consent or other instrument in writing (including
any facsimile transmission) believed by such person to be genuine and correct
and to have been signed or sent or made by or on behalf of a proper person and
shall be entitled to advice of counsel concerning all matters pertaining to this
Agreement.
 
(f)  Notwithstanding any provision to the contrary elsewhere in this Agreement
and the other documents relating to the Collateral, Senior Creditor shall not
have any duties or responsibilities, except those expressly set forth in this
Agreement, and no implied covenants, functions or responsibilities fiduciary or
otherwise shall be read into this Agreement or otherwise exist against the
Senior Creditor.
 
14.  Attorneys’ Fees. In any dispute between Senior Creditor and any
Subordinated Creditor regarding this Agreement, the non-prevailing party shall
pay the prevailing party its reasonable attorneys fees and expenses incurred in
connection with such dispute. It shall be presumed (subject to rebuttal only by
the introduction of competent evidence to the contrary) that the amount
recoverable is the amount billed to the prevailing party by its counsel and that
such amount will be reasonable if based on counsel customary billing rates
charged to the prevailing party by its counsel in similar matters. For the
purposes of Section 1717 of the California Civil Code, a party shall be the
“prevailing party” if it recovers any funds whatsoever from the other party,
whether by settlement, judgment or otherwise.
 
15.  Refinancing of Senior Debt. In the event that any person(s) (“Refinancing
Senior Lenders”) at any time hereafter extends credit to Company and the
proceeds of such extension of credit are applied to the payment and performance
in full of all of the Senior Debt, then all indebtedness and liabilities of
Company to the Refinancing Senior Lenders shall be entitled to the benefits of
this Agreement to the same extent as the Senior Debt and Senior Creditor,
provided such Refinancing Senior Lenders agree in writing to be bound hereby,
and Subordinated Creditors and Company shall promptly execute and deliver any
agreement which the Refinancing Senior Lenders shall reasonably request with
respect thereto confirming the terms and conditions of this Agreement in favor
of the Refinancing Senior Lenders. Any reference contained in this Agreement to
“Senior Creditor” shall be deemed to include any holder of Senior Debt at any
time, including, without limitation, any Refinancing Senior Lender.
 
16.  Conflicts. Senior Creditor acknowledges and agrees that to the extent the
terms and provisions of this Agreement are inconsistent with the terms and
provisions of the Senior Creditor Documents or any other agreements relating to
or evidencing the Senior Debt, the terms and provisions of this Agreement shall
be controlling. Subordinated Creditors acknowledges and agrees that, to the
extent the terms and provisions of this Agreement are inconsistent with the
terms and provisions of the Subordinated Creditors Documents or any other
agreements relating to or evidencing the Subordinated Debt, the terms and
provisions of this Agreement shall be controlling. The provisions of this
Section 16 are for the purpose of defining the relative rights of Senior
Creditor, on the one hand, and Subordinated Creditors, on the other hand, and
nothing herein shall impair, as between Company and Subordinated Creditors, the
obligation of Company, which is unconditional and absolute, to pay to
Subordinated Creditors the Subordinated Debt in accordance with its terms and
the provisions of the Subordinated Creditors Documents. All understandings,
agreements, representations and warranties contained herein are solely for the
benefit of the parties hereto and there are no other parties (including, without
limitation, Company) who are intended to be benefited in any way by this
Agreement.
 
-13-

--------------------------------------------------------------------------------


17.  Governing Law; Jurisdiction; Jury Waiver; Judicial Reference.
 
(a)  This Agreement, and each and every term and provision hereof, shall be
governed by and construed in accordance with the internal law of the State of
California.
 
(b)  The undersigned hereby submit to the exclusive jurisdiction of the state
and federal courts located in the County of San Francisco, State of California.
Any arbitration pertaining to the this Agreement or the transactions described
herein shall be held in San Francisco, California.
 
(c)  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE
EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN
THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.
 
Senior Creditor Initials ______  Subordinated Creditors Initials ______  Company
Initials ______
 
(d)  In the event the jury trial waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.
 
(i) With the exception of the items specified in clause (ii), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Documents”),
will be resolved by a reference proceeding in California in accordance with the
provisions of Sections 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided in the Documents,
venue for the reference proceeding will be in the state or federal court in the
county or district where the real property involved in the action, if any, is
located or in the state or federal court in the county or district where venue
is otherwise appropriate under applicable law (the “Court”).
 
-14-

--------------------------------------------------------------------------------


(ii) The matters that shall not be subject to a reference are the following: (A)
nonjudicial foreclosure of any security interests in real or personal property,
(B) exercise of self-help remedies (including, without limitation, set-off), (C)
appointment of a receiver and (D) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This reference
provision does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (A) and (B) or to seek or oppose from a
court of competent jurisdiction any of the items described in clauses (C) and
(D). The exercise of, or opposition to, any of those items does not waive the
right of any party to a reference pursuant to this reference provision as
provided herein.
 
(iii) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
 
(iv) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
 
(v) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 
(vi) Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 
-15-

--------------------------------------------------------------------------------


(vii) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
 
(viii) If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
 
(ix) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR THE OTHER DOCUMENTS EXCEPT AS PROVIDED IN CLAUSE
(II) ABOVE.
 
18.  Miscellaneous.
 
(a)  This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto. For the avoidance of doubt, Senior
Creditor may at any time assign all of its rights and obligations hereunder to
any Refinancing Senior Lender.
 
(b)  In case any provision hereof shall be determined to be unenforceable, the
remaining provisions hereof shall remain valid and enforceable.
 
(c)  This Agreement constitutes the final and complete agreement of the parties
thereto and shall not be amended or modified except in writing signed by Senior
Creditor and Subordinated Creditors.
 
-16-

--------------------------------------------------------------------------------


(d)  No failure or delay on the part of any party hereto in the exercise of any
power, right, remedy or privilege under this Agreement shall impair such power,
right, remedy or privilege or shall operate as a waiver thereof; nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise of any other power, right or privilege. The waiver of
any such right, power, remedy or privilege with respect to particular facts and
circumstances shall not be deemed to be a waiver with respect to other facts and
circumstances.
 
(e)  Each notice hereunder shall be in writing and may be personally served or
sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. Unless otherwise specified in a notice mailed or
delivered in accordance with the foregoing provisions of this Section 18(d),
notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties hereto at their respective
addresses indicated on the signature pages hereof.
 
(f)  This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith may be executed in any number of counterparts and by
different parties hereto or thereto in separate counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
 
-17-

--------------------------------------------------------------------------------




[Senior Creditor Signature Page]
 


 
IN WITNESS WHEREOF, the Senior Creditor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 
Solidus Networks, Inc., as Senior Creditor

          By:  /s/ Brian Miller        

--------------------------------------------------------------------------------

    Title: Executive Vice President        

--------------------------------------------------------------------------------

       

 
 
Address for Notice:
 
Solidus Networks, Inc.
101 Second Street, Suite 1500
San Francisco, CA 94105


 
with a copy, not constituting notice, to:
 
Cooley Godward, LLP
c/o Kenneth L. Guernsey
101 California St., 5th Floor
San Francisco, CA 94111

 
-18-

--------------------------------------------------------------------------------


[Subordinated Creditors Signature Page]
 


 
IN WITNESS WHEREOF, the Subordinated Creditors has caused this Agreement to be
duly executed and delivered by itself or by its officer thereunto duly
authorized, as applicable, as of the date first above written.
 




For Individuals:





--------------------------------------------------------------------------------

Print Name Above



--------------------------------------------------------------------------------

Sign Name Above




For Entities:


Calico Capital Group

--------------------------------------------------------------------------------

Print Name Above


 

          By:  /s/ Michael Clofine        

--------------------------------------------------------------------------------

Name: Michael Clofine
Title: Partner
     
 


[Subordinated Creditor should also initial Section 17(c)]


 
-19-

--------------------------------------------------------------------------------


 
 
[Subordinated Creditors Signature Page]
 


 
IN WITNESS WHEREOF, the Subordinated Creditors has caused this Agreement to be
duly executed and delivered by itself or by its officer thereunto duly
authorized, as applicable, as of the date first above written.
 




For Individuals:


Trevor Colby

--------------------------------------------------------------------------------

Print Name Above
 
 
/s/ Trevor Colby

--------------------------------------------------------------------------------

Sign Name Above




For Entities:


 

--------------------------------------------------------------------------------

Print Name Above


 

          By:           

--------------------------------------------------------------------------------

Name:
Title:
     
 


[Subordinated Creditor should also initial Section 17(c)]
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
[Subordinated Creditors Signature Page]
 


 
IN WITNESS WHEREOF, the Subordinated Creditors has caused this Agreement to be
duly executed and delivered by itself or by its officer thereunto duly
authorized, as applicable, as of the date first above written.
 




For Individuals:





--------------------------------------------------------------------------------

Print Name Above



--------------------------------------------------------------------------------

Sign Name Above




For Entities:


Patriot Capital Limited

--------------------------------------------------------------------------------

Print Name Above


 

          By:  /s/ Stephen Rasch        

--------------------------------------------------------------------------------

Name: Stephen Rasch
Title: President
     
 


[Subordinated Creditor should also initial Section 17(c)]
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
[Subordinated Creditors Signature Page]
 


 
IN WITNESS WHEREOF, the Subordinated Creditors has caused this Agreement to be
duly executed and delivered by itself or by its officer thereunto duly
authorized, as applicable, as of the date first above written.
 




For Individuals:





--------------------------------------------------------------------------------

Print Name Above



--------------------------------------------------------------------------------

Sign Name Above




For Entities:


MLA Capital, Inc.

--------------------------------------------------------------------------------

Print Name Above


 

          By:  /s/ Mark Tunnery        

--------------------------------------------------------------------------------

Name: Mark Tunnery
Title: President
     
 


[Subordinated Creditor should also initial Section 17(c)]
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
[Subordinated Creditors Signature Page]
 


 
IN WITNESS WHEREOF, the Subordinated Creditors has caused this Agreement to be
duly executed and delivered by itself or by its officer thereunto duly
authorized, as applicable, as of the date first above written.
 




For Individuals:





--------------------------------------------------------------------------------

Print Name Above



--------------------------------------------------------------------------------

Sign Name Above




For Entities:


Ridgewood Ltd.

--------------------------------------------------------------------------------

Print Name Above


 

          By:  /s/ N.J. Fiore        

--------------------------------------------------------------------------------

Name: N.J. Fiore
Title: President
     
 


[Subordinated Creditor should also initial Section 17(c)]
 
 
-23-

--------------------------------------------------------------------------------

 
 
COMPANY ACKNOWLEDGMENT AND AGREEMENT
 
Company does hereby accept and acknowledge receipt of a copy of the foregoing
Agreement, and agree that (a) it will not pay any of the Subordinated Debt
except as the foregoing Agreement provides; (b) it will be bound by all
provisions of the foregoing Agreement; (c) it will place a legend on the
Subordinated Creditor Documents to state that the Subordinated Debt is
subordinate to the Senior Debt and is subject to the terms and conditions of the
foregoing Agreement; and (d) it will have no rights, remedies or priorities
either directly or as a third party beneficiary by virtue of the foregoing
Agreement except as expressly set forth herein.
 
Company agrees not to take any action that would be contrary to the provisions
of the foregoing Agreement and agrees that no party shall have any liability to
Company for acting in accordance with the provisions of the foregoing Agreement
and, except as otherwise provided therein, the Senior Creditor Documents and the
Subordinated Creditors Documents.
 
IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
to be duly executed under seal as of the day and year first above written.
 
WinWin Gaming, Inc., a Delaware corporation
 

          By:  /s/ Patrick Rogers        

--------------------------------------------------------------------------------

    Name: Patrick Rogers        

--------------------------------------------------------------------------------

                  Title: President & Chief Executive Officer        

--------------------------------------------------------------------------------

 

     

-24-

--------------------------------------------------------------------------------

